DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
The information disclosure statement submitted on September 11, 2021, has been considered by the Examiner and made of record in the application file.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15, 17-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of US 11166320 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other, as exposed by the comparison table below.
Present Application
US 11166320 B2
15. A method for performing a random access procedure in a wireless communication system, the method comprising: selecting a first beam among a plurality of beams having a quality of a first threshold value or higher; transmitting a random access preamble to a base station through the first beam; adjusting the first threshold value to a second threshold value when it is determined that the random access procedure has failed; reselecting a second beam among a plurality of beams having a quality of the second threshold value or higher; and transmitting the random access preamble to the base station through the second beam, wherein the first threshold value is different from the second threshold value
1. A method for performing a random access procedure in a wireless communication system, the method comprising: selecting a first beam among a plurality of beams having a quality of a first threshold value or higher; transmitting a random access preamble to a base station through the first beam; adjusting the first threshold value to a second threshold value when it is determined that the random access procedure has failed; reselecting a second beam among a plurality of beams having a quality of the second threshold value or higher; and transmitting the random access preamble to the base station through the second beam, wherein the first threshold value is higher than the second threshold.
Claim 17
Claim 2
Claim 18
Claim 3
Claim 19
Claim 4
Claim 20
Claim 5
Claim 21
Claim 6
Claim 22
Claim 7

	
As indicated by the highlighted text in the comparison table above, the subject matter  of independent claim 15 of the present application is contained entirely in claim 1 of US 11166320 B2, wherein the difference between the compared claims is only between the words “different” and “higher” in the las limitation of each of the compared claims.
Although not detailed in the comparison table, the rejection of independent claim 22 in reference to claim 7  of the patent document is analogous to the rejection of claim 15 in relation to claim 1 of the patent. Both claims disclose the same subject matter.
 Dependent claims 17-21 are also rejected in similar manner to the independent claims; that is, their subject matter is also disclosed by the corresponding claims of US 11166320 B2 according to the listing in the comparison table above.
Claims 16, 23-25, and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 11166320 B2 in view of Jung et al., US 10700752 B2, hereinafter “Jung.”
Consider claims 16 and 23. As shown above, claims 1 and 22 are rejected on the ground of double patenting over US 11166320 B2, but it is silent regarding wherein the first threshold and the second threshold are signaled by a base station based on different configuration. (See MPEP Rule 6 (6.4) (b): Any dependent claim shall be construed as including all the limitations contained in the claim to which it refers or, if the dependent claim is a multiple dependent claim, all the limitations contained in the particular claim in relation to which it is considered). 
 Jung, however, in related art, suggests wherein the first threshold and the second threshold are signaled by a base station based on different configuration (see column 16 lines 65-67 through column 17 lines 1-3: The channel quality or performance of a serving beam (scheduling beam) (or serving beams) is less than a specified threshold. The threshold may be a constant, or a fixed value, according to the standard, a value that an eNB sets using an RRC message, MAC-CE, PHY DCI, and the like, or a value selected by the UE).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Jung’s teachings in relation to the claimed invention, thus providing a method of measuring a reference signal for selecting a transmission/reception node and a beam of a UE in an environment where transmission/reception points, in the same eNB maintaining the radio resource control (RRC) connection state with the UE, have different protocol architectures, a method of feeding back measured information, a method of changing in a beam and a transmission/reception node, a method of allocating a reference signal for a transmission/reception node and a beam unique for a UE of a system including a transmission/reception node and an eNB, adapted to the methods, a method of sharing information regarding allocated resources with UE, a method of signaling and allocating resources for receiving feedback of the measured information, and a method of changing in a beam and a transmission/reception node, as discussed by Jung (see column 2 lines 34-49).
Consider claim 24. As shown above, claim 22 is rejected on the ground of double patenting over US 11166320 B2, but it is silent regarding wherein it is determined that the random access procedure has failed either when a response to the random access preamble is not received after the random access preamble has been transmitted a set number of times or when it is determined that contention resolution is not successfully performed. (See MPEP Rule 6 (6.4) (b): Any dependent claim shall be construed as including all the limitations contained in the claim to which it refers or, if the dependent claim is a multiple dependent claim, all the limitations contained in the particular claim in relation to which it is considered). 
 Jung, however, in related art, suggests wherein it is determined that the random access procedure has failed either when a response to the random access preamble is not received after the random access preamble has been transmitted a set number of times or when it is determined that contention resolution is not successfully performed (see column 22 lines 24-28: On the other hand, when the beam measurement entity 1210 has not received an acknowledgement in response to feedback in operation 1265, it declares fast link failure and attempts to re-connect to a network via a new beam in operation 1270).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Jung’s teachings in relation to the claimed invention, thus providing a method of measuring a reference signal for selecting a transmission/reception node and a beam of a UE in an environment where transmission/reception points, in the same eNB maintaining the radio resource control (RRC) connection state with the UE, have different protocol architectures, a method of feeding back measured information, a method of changing in a beam and a transmission/reception node, a method of allocating a reference signal for a transmission/reception node and a beam unique for a UE of a system including a transmission/reception node and an eNB, adapted to the methods, a method of sharing information regarding allocated resources with UE, a method of signaling and allocating resources for receiving feedback of the measured information, and a method of changing in a beam and a transmission/reception node, as discussed by Jung (see column 2 lines 34-49).
Consider claim 25. As shown above, claim 22 is rejected on the ground of double patenting over US 11166320 B2, but it is silent regarding wherein a threshold value is a reference signal received power (RSRP) value or a reference signal received quality (RSRQ) value. (See MPEP Rule 6 (6.4) (b): Any dependent claim shall be construed as including all the limitations contained in the claim to which it refers or, if the dependent claim is a multiple dependent claim, all the limitations contained in the particular claim in relation to which it is considered). 
 Jung, however, in related art, suggests wherein a threshold value is a reference signal received power (RSRP) value or a reference signal received quality (RSRQ) value (see column 52 lines 48-58: A method of a terminal, the method comprising: receiving, from a base station, a dedicated radio resource control (RRC) message including random access channel resources and a second threshold for a beam failure recovery, the random access channel resources including a random access preamble for the beam failure recovery associated with a plurality of beams of the base station; obtaining a measurement value by measuring a serving beam of the base station and a reference signal received power (RSRP) by measuring at least one beam of the base station; determining whether to trigger a random access procedure for the beam failure recovery of a selected beam among the plurality of beams based on the measurement value and the RSRP; and transmitting, to the base station, the random access preamble for the beam failure recovery of the selected beam among the plurality of beams in case that the measurement value is less than a first threshold and the RSRP is greater than the second threshold).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Jung’s teachings in relation to the claimed invention, thus providing a method of measuring a reference signal for selecting a transmission/reception node and a beam of a UE in an environment where transmission/reception points, in the same eNB maintaining the radio resource control (RRC) connection state with the UE, have different protocol architectures, a method of feeding back measured information, a method of changing in a beam and a transmission/reception node, a method of allocating a reference signal for a transmission/reception node and a beam unique for a UE of a system including a transmission/reception node and an eNB, adapted to the methods, a method of sharing information regarding allocated resources with UE, a method of signaling and allocating resources for receiving feedback of the measured information, and a method of changing in a beam and a transmission/reception node, as discussed by Jung (see column 2 lines 34-49).
Consider claim 27. As shown above, claim 22 is rejected on the ground of double patenting over US 11166320 B2, but it is silent regarding wherein the base station is a base station of a target cell for handover. (See MPEP Rule 6 (6.4) (b): Any dependent claim shall be construed as including all the limitations contained in the claim to which it refers or, if the dependent claim is a multiple dependent claim, all the limitations contained in the particular claim in relation to which it is considered).
Jung, however, in related art, suggests wherein the base station is a base station of a target cell for handover (see column 45 lines 53-58: The embodiment may be applied to an RACH procedure where a UE performs initial cell access, cell access after RLF occurred, access in a target cell during handover, beam recovery when determining beam misalignment, cell access in an idle mode due to paging reception or uplink data creation, and the like).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Jung’s teachings in relation to the claimed invention, thus providing a method of measuring a reference signal for selecting a transmission/reception node and a beam of a UE in an environment where transmission/reception points, in the same eNB maintaining the radio resource control (RRC) connection state with the UE, have different protocol architectures, a method of feeding back measured information, a method of changing in a beam and a transmission/reception node, a method of allocating a reference signal for a transmission/reception node and a beam unique for a UE of a system including a transmission/reception node and an eNB, adapted to the methods, a method of sharing information regarding allocated resources with UE, a method of signaling and allocating resources for receiving feedback of the measured information, and a method of changing in a beam and a transmission/reception node, as discussed by Jung (see column 2 lines 34-49).
Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 11166320 B2 in view of Kim et al., S 20120155306 A1, hereinafter “Kim.”
Consider claim 26. As shown above, claim 22 is rejected on the ground of double patenting over US 11166320 B2, but it is silent regarding wherein the processor is configured to receive information about an adjustment interval from the base station and to adjust the first threshold value to the second threshold value by the adjustment interval. (See MPEP Rule 6 (6.4) (b): Any dependent claim shall be construed as including all the limitations contained in the claim to which it refers or, if the dependent claim is a multiple dependent claim, all the limitations contained in the particular claim in relation to which it is considered).
Kim, in related art, suggests wherein the processor is configured to receive information about an adjustment interval from the base station and to adjust the first threshold value to the second threshold value by the adjustment interval (see Abstract: If the measured amount of traffic is larger than a threshold value, the base station adjusts a ratio of an available interval and an unavailable interval according to a ratio of the amount of traffic against the threshold value and length of a superframe. If the measured amount of traffic is smaller than the threshold value, the base station adjusts a ratio of the available interval and the unavailable interval according to a ratio of the threshold value against the amount of traffic and length of the superframe). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Kim’s teachings in relation to the claimed invention, thus providing means for reducing the power consumption through a base station, adjusting a first ratio of an available interval and an unavailable interval according to the amount of traffic, as suggested by Kim (see paragraphs [0009]-[0011]).
Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., beam-tracking and beam feedback operation in a beam-forming based system.
US 11178695 B2		US 20200052754 A1	US 10548067 B2
US 10187881 B2		US 20180219604 A1	US 20180041949 A1
US 9872296 B2		US 20160192433 A1	US 20160183233 A1
US 20150103770 A1	US 8588193 B1		US 7986946 B2
	US 20100032587 A1	US 7471654 B2
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.     
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
October 27, 2022